 1                                             U.S. District Court Judge MARSHA J. PECHMAN

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
                                                    )
 8 RYAN H. YOUNG,                                   ) Case No. C19-5357 MJP
                                                    )
 9                       Plaintiff,                 ) AGREED ORDER RE EAJA FEES
                                                    )
10 vs.                                              )
                                                    )
11                                                  )
     COMMISSIONER OF SOCIAL SECURITY,               )
12
                                                    )
13                       Defendant.                 )
                                                    )
14
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
15

16   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA

17   attorney’s fees of $4,741.27 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.

18   2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19   allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20
     fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
21
     of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to
22
     Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
23
     98501.
24

25
     AGREED ORDER RE EAJA FEES                - Page 1               MADDOX & LAFFOON, P.S.
     [C19-5357 MJP]                                                  410-A South Capitol Way
                                                                     Olympia, WA. 98501
                                                                     (360) 786-8276
1    DATED: January 30, 2020

2

3

4                                              A
                                               Marsha J. Pechman
5                                              United States District Judge
6
     Presented by:
7

8    /s/ JEANETTE LAFFOON
     JEANETTE LAFFOON, WSBA #30872
9    Attorney for Plaintiff

10
     Approved for entry,
11   Notice of presentation waived:
12
     /s/ Anne Marie KING
13   ANNE MARIE KING
     Assistant Regional Counsel for
14   MICHAEL HOWARD
     Special Assistant U.S. Attorney
15   Attorney for Defendant
     (signed per email authorization)
16

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES          - Page 2               MADDOX & LAFFOON, P.S.
     [C19-5357 MJP]                                            410-A South Capitol Way
                                                               Olympia, WA. 98501
                                                               (360) 786-8276
1

2

3

4

5                             CERTIFICATE OF ELECTRONIC FILING:

6    This is to certify that I electronically filed the foregoing Agreed Order with the Clerk of the
     Court using the CM/ECF system which will send notification of such filing to the following:
7
     MICHAEL S. HOWARD
8    Special Asst. U.S. Attorney
     Office of General Counsel
9
     701 5th Avenue, Suite 2900, MS 221A
10   Seattle, WA 98104-7075
     michael.howard@ssa.gov
11
     Kerry J. Keefe
12   Asst. U.S. Attorney
     Department of Justice
13   U.S. Attorney’s Office
     700 Stewart Street, Ste 5220
14
     Seattle, WA 98101-1271
15   Kerry.keefe@usdoj.gov

16

17
     DATED: January 22, 2020
18                                                            /s/ Jeanette Laffoon
                                                              Jeanette Laffoon, Attorney
19
                                                              MADDOX & LAFFOON, P.S.
20                                                            jeanettelaffoon@gmail.com

21

22

23

24

25
     AGREED ORDER RE EAJA FEES                - Page 3                MADDOX & LAFFOON, P.S.
     [C19-5357 MJP]                                                   410-A South Capitol Way
                                                                      Olympia, WA. 98501
                                                                      (360) 786-8276
